790 F.2d 76
John E. WASHBURN, Director of Insurance for the State ofIllinois, Plaintiff- Appellant,v.Gene RABUN, d/b/a Rabun's Insurance Agency, Defendant-Appellee.
No. 84-7093.
United States Court of Appeals,Eleventh Circuit.
May 23, 1986.

Edmon L. Rinehart, Montgomery, Ala., for plaintiff-appellant.
Andrew P. Campbell and Clark Watson, Birmingham, Ala., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Alabama.
Before GODBOLD, Chief Judge, ANDERSON, Circuit Judge, and THORNBERRY*, Senior Circuit Judge.
PER CURIAM:


1
This court certified to the Supreme Court of Alabama three questions determinative of whether, under Alabama law, the federal district court was correct in holding that Washburn's complaint stated a cause of action against Rabun individually.    Washburn v. Rabun, 755 F.2d 1404 (11th Cir.1985).


2
The Alabama Supreme Court has answered all three questions in the negative.    Washburn v. Rabun, 487 So. 2d 1361 (Ala.1986).  The answers establish that the district court did not err in holding that Washburn did not state a cause of action.


3
AFFIRMED.



*
 Honorable Homer Thornberry, Senior U.S. Circuit Judge for the Fifth Circuit, sitting by designation